IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


McCAULEY FALLS, LLC, a
Washington limited liability company;            No. 71534-8-1
ABACULO, LLC, a Washington                                                                o
limited liability company,                       DIVISION ONE                          «/>o
                                                                                CLTl

                                                                                         '—I

              Respondents,
                                                                                no
                                                 UNPUBLISHED OPINION
                                                                                CD
       v.

                                                                                zs
                                                                                       'J£.l—
KING COUNTY, a political                                                        U3

subdivision of the State of
                                                                                Ca>
Washington,

              Respondent,

STEVEN NICHOLS and LINDA
NICHOLS, husband and wife,
                                                 FILED: April 20, 2015
              Appellants.


       Leach, J. — Steven and Linda Nichols appeal the denial of their CR 60(b)

motion to vacate an order quieting title in two neighboring property owners as

against King County (County) and their CR 19 motion for permissive joinder.

Because the Nicholses fail to identify any error, we affirm.

                                        FACTS


       In August 2010, McCauley Falls LLC and Abaculo LLC filed a complaint

for declaratory relief and quiet title against King County. They alleged that King

County acquired a right-of-way known as County Road 978 by a decree of

condemnation in 1914. Also known as the John McGee Road, it runs through
No. 71534-8-1/2




property owned by McCauley Falls and Abaculo. Because King County did not

open a portion of the right-of-way within five years of the condemnation decree,

McCauley Falls and Abaculo asserted that its authority to do so had lapsed as a

matter of law and sought an order quieting title to the portions of the right-of-way

that the County had not opened.

       In March 2012, a superior court commissioner entered stipulated findings

of fact that (1) as early as 1890, the County carried out intermittent limited

maintenance of a road over the properties now owned by McCauley Falls and

Abaculo; (2) in the 1914 condemnation, the County intended to include the

established road within the right-of-way; (3) modern survey work revealed that

the established road and the right-of-way do not coincide over a majority of their

length; (4) McCauley Falls and Abaculo sought to clear title to that portion of the

right-of-way that does not coincide with the established road; and (5) no

Department of Transportation records indicate that the County opened the

portion of the right-of-way that does not coincide with the established road for

public use between 1914 and 1919.         The court concluded that the County's

authority to open the identified and unopened portion of the right-of-way "was

vacated by operation of law."1      The court entered a stipulation and decree

quieting title to the unopened portion of the right-of-way in McCauley Falls and


        1 See Laws of 1889-90, ch. 19, § 32; Miller v. King County, 59 Wash. 2d 601,
604, 369 P.2d 304 (1962) ("Laws of 1889-90, chapter 19, § 32, required county
officials, when authorized to open a road on designated property, to do so within
five years or their right to build a road thereon would be barred by the lapse of
time."); see ajso RCW 36.87.090.
No. 71534-8-1/3




Abaculo, "as against King County." The order also provides, "While this action

confirms the absence of any and all interests of King County in the subject

property, it does not affect any private interest or easements."

       One year later, in March 2013, Steven and Linda Nichols, neighboring

property owners who use County Road 978 to access their property, filed a

motion under CR 60(b) to vacate the judgment and for permissive joinder under

CR 19(a). The court denied the motion, concluding that the Nicholses did not

have a right to intervene because the quiet title action did not affect their right to

use the road. They filed two successive motions for reconsideration. The court

denied reconsideration. The Nicholses appeal.

                                     ANALYSIS


       CR 60(b) provides that a "court may relieve a party. . . from a final

judgment, order, or proceeding" under specified circumstances. The rule exists

to prevent injustices based on "reasons extraneous to the action of the court or

for matters affecting the regularity of the proceedings."2

       Generally, we will not reverse the superior court's denial of a motion to

vacate under CR 60(b) unless the court manifestly abused its discretion.3 A trial

court abuses its discretion when its decision is manifestly unreasonable or based

on untenable grounds.4 CR 60(b)(5) addresses the vacation of a void judgment.

Because courts "have a mandatory, nondiscretionary duty to vacate void


       2 State v. Keller, 32 Wash. App. 135, 140, 647 P.2d 35 (1982).
       3 Halev v. Highland, 142Wn.2d 135, 156, 12 P.3d 119(2000).
       4 Maverv.Stolndus.. Inc.. 156 Wash. 2d 677, 684, 132 P.3d 115 (2006).
No. 71534-8-1/4




judgments," we review de novo the trial court's decision to grant or deny a CR

60(b) motion to vacate a void judgment.5

       Unlike an appeal, a CR 60(b) motion does not provide a means of

correcting errors of law.6 "[Ljegal matters which should have been raised and

considered at the initial hearing ... are beyond the scope of CR 60(b)."7 Thus,

contrary to the Nicholses' apparent belief, their appeal of the order denying the

motion to vacate does not allow them to raise legal issues about the order they

seek to vacate.8

       The Nicholses do not address CR 60 in this appeal or explain how the

alleged errors relate to any specific provisions of the rule. They mention both the

de novo and the abuse of discretion standards of review but fail to apply either

standard to the trial court's ruling on their CR 60 motion.

       In the motion to vacate filed below, the Nicholses cited CR 60(b)(1), (3),

(4), (5), (6), and (11). They claimed that the parties' failure to follow statutory

procedures for vacating a road or to join them in the lawsuit constituted an

irregularity, demonstrated misconduct, and rendered the judgment void. They

claimed that newly discovered evidence and a previous judgment in a different

proceeding demonstrated that the County established and maintained the road

as a public right-of-way.    But these claims are based on a misapprehension

       5 Dobbins v. Mendoza, 88 Wash. App. 862, 871, 947 P.2d 1229 (1997).
       6 Burlingame v. Consol. Mines & Smelting Co., 106 Wash. 2d 328, 336, 722
P.2d67(1986).
       7 Keller, 32 Wash. App. at 141.
       8 See Biurstrom v. Campbell, 27 Wash. App. 449, 450-51, 618 P.2d 533
(1980).
No. 71534-8-1/5




about the challenged decree. The order does not purport to vacate any road or

to limit the right of any party to use the current existing road running across land

owned by McCauley Falls or Abaculo. Thus, the procedures for vacating roads

and evidence of County maintenance of the existing road any time after 1919 are

completely irrelevant to the relief sought by McCauley Falls and Abaculo in their

quiet title action. The parties merely sought a determination of the County's

authority to open for public use portions of their property which had never been

part of the existing road but fell within the legal description for the right-of-way

acquired in the 1914 condemnation.

       The court did not abuse its discretion in determining that the Nicholses did

not identify an irregularity under CR 60(b)(1), newly discovered evidence under

CR 60(b)(3), fraud under CR 60(b)(4), inequity under CR 60(b)(6), or

extraordinary circumstances under CR 60(b)(11).9 The court also did not abuse

its discretion in denying the motion to the extent it was based on CR 60(b)(5)

because the Nicholses did not argue that the court lacked jurisdiction.10

       In essence, the Nicholses claim that the entry of the judgment and decree

is premised on various legal errors. This claim does not fall within the scope of

appellate review of an order denying a motion to vacate.            The "exclusive

procedure to attack an allegedly defective judgment is by appeal from the

       9 See In re Marriage of Yearout, 41 Wash. App. 897, 902, 707 P.2d 1367
(1985) (relief under CR 60(b)(11) is limited to extraordinary circumstances not
covered by any other section of the rule).
       10 See Marlev v. Dep't of Labor & Indus., 125 Wash. 2d 533, 541, 886 P.2d
189 (1994) ("a court enters a void order only when it lacks personal jurisdiction or
subject matter jurisdiction over the claim").
No. 71534-8-1/6



judgment, not by appeal from a denial of a CR 60(b) motion."11 The Nicholses
have not identified any grounds under CR 60(b) that warrant relief or established

that the trial court abused its discretion in denying the motion to vacate.

       The Nicholses' challenge to the trial court's ruling on their CR 19 motion

fails for the same reasons. We review a trial court's decision under CR 19 for an

abuse of discretion, but we review any legal conclusion underlying a CR 19

determination de novo.12        CR 19 requires joinder of persons necessary or

indispensible to a just adjudication of the action.13 "A party is a necessary party if
the party's absence from the proceedings would prevent the trial court from
affording complete relief to existing parties to the action or if the party's absence
would either impair that party's interest or subject any existing party to

inconsistent or multiple liability."14




       11 Biurstrom, 27 Wash. App. at 451.
        12 Gildon v. Simon Prop. Grp.. Inc., 158 Wash. 2d 483, 493, 145 P.3d 1196
(2006).
       13 CR 19(a) provides:
           A person who is subject to service of process and whose joinder
           will not deprive the court of jurisdiction over the subject matter of
           the action shall be joined as a party in the action if (1) in his
           absence complete relief cannot be accorded among those
           already parties, or (2) he claims an interest relating to the subject
           of the action and is so situated that the disposition of the action
           in his absence may (A) as a practical matter impair or impede his
           ability to protect that interest or (B) leave any of the persons
           already parties subject to a substantial risk of incurring double,
           multiple, or otherwise inconsistent obligations by reason of his
           claimed interest.
        14 Coastal Bldo. Corp. v. City of Seattle, 65 Wash. App. 1, 5, 828 P.2d 7
 (1992).

                                           -6-
No. 71534-8-1/7




       But persons are not necessary parties even if they are involved in the

subject matter of litigation if no recovery is sought against them and judgment

would not prejudice their interests.15     As explained above, the trial court's

judgment in this case had no effect on the right of the Nicholses or anyone else

to use County Road 978. The trial court, therefore, did not err by rejecting the

claim that the Nicholses are indispensible parties.16

      The Nicholses request an award of attorney fees and costs under RCW

7.28.083, which provides such awards in actions involving adverse possession.

Because they have not prevailed on any claim and cannot demonstrate

entitlement to such an award under RCW 7.28.083, we deny their request.

      Affirmed.




                                                             ^~T
WE CONCUR:




 jKc1^^ t ^f




       15 See In re Meretricious Relationship of Long, 158 Wash. App. 919, 930,
244P.3d26(2010).
       16 See Serres v. Dep't of Ret. Svs., 163 Wash. App. 569, 588, 261 P.3d 173
(2011).